MEMORANDUM **
Charlotte Bly-Magee appeals pro se the district court’s May 22, 2003, order denying her motion brought pursuant to Fed. R.Civ.P. 60(b)(6) for relief from the district court's December 18, 2002, order granting in part and denying in part the defendants’ motions to dismiss Bly-Magee’s Third Amended Complaint. We lack jurisdiction because two claims remain pending in the district court and the district court has not certified that there is no just reason to delay entry of judgment. Fed.R.Civ.P. 54(b); Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir.1981).
This appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.